The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 06/13/2022.
4.	Claims 1-2, 6-7, 10-15, 20-21, and 26 are currently pending.
5.	Claims 10-15 have been withdrawn.
6.	Claim 1 has been amended.
7.	Claims 3-5, 8-9, 16-19, and 22-25 have been cancelled.
8.	Claim 26 has been added.

Continued Examination Under 37 CFR 1.114
9.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
 
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26:
	Claim 26 recites “wherein the plurality of first magnets is arranged in a space in a perpendicular direction with respect to the substrate, and wherein the plurality of second magnets is arranged in a space in a perpendicular direction with respect to the substrate”. This limitation is indefinite by reference to an object that is variable Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential). Any shape substrate may be selected. As such, the metes and bounds of the claim cannot be determined. Therefore, for purposes of prosecution on the merits, examiner is interpreting this limitation to impart no additional structure.

Claim Rejections - 35 USC § 103
12.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

14.	Claims 1-2, 7, 20-21, and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sone et al (US 2009/0308317) in view of Getty et al (US 2006/0163201), Ikeda et al (US 2010/0294656), Fu (US 2004/0216998), and Shirato et al (US 2011/0268983) with substantiating evidence provided by Cooney III et al (US 8,052,799) and Barnes et al (US 5,518,547).
Regarding claim 1:
	Sone teaches a CVD apparatus (film forming apparatus) [fig 7 & 0101] comprising: a first vacuum vessel (one of the plurality of vacuum chambers) and a second vacuum vessel (another of the plurality of vacuum chambers) [fig 7 & 0102-0103]; a substrate holder (substrate holder 3) that has a penetrating hole (21) and is configured to hold a substrate (substrate) in the penetrating hole (21) inside the first vacuum vessel (80) [fig 4A-4B, 12 & 0105, 0114]; a slider (slider, 7) that holds the substrate (substrate) and the substrate holder (3) vertically (see fig 4A-4B) [fig 4A-4B & 0105]; a power source (84) that applies voltage to the substrate holder (substrate holder) [fig 12 & 0114]; a voltage application cylinder (transmission line, 85) that physically controls voltage application (via 81) to the substrate holder (substrate holder) [fig 12 & 0114].
	Sone does not specifically disclose a square-shaped penetrating hole (interior of hollow frames) configured to hold a square-shaped substrate (substrate, 26) [fig 7 & 0025, 0048].
Sone and Getty are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the penetrating hole of Sone with the shape of Ikeda to hold a substrate of the desired geometrical shape [Getty - 0025]. Furthermore, a change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [MPEP 2144.04].
Sone modified by Getty does not specifically disclose a shield provided inside the first vacuum vessel; and magnets that produce a magnetic field inside the first vacuum vessel.
	Ikeda teaches a shield (shield, 721) provided inside the first vacuum vessel (processing chamber, 710) [fig 7 & 0052-0053]; and magnets (magnets, 701a) that produce a magnetic field (generate point cusp magnetic fields) inside the first vacuum vessel (processing chamber, 710) [fig 7 & 0051-0052].
Modified Sone and Ikeda are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the first vacuum vessel of modified Sone with the shield and magnets of Ikeda to obtain a uniform film thickness [Ikeda – 0013].
	Sone modified by Getty and Ikeda does not specifically disclose a shield that is grounded; and wherein the shield comprises a first shield extending over a first surface of the substrate, and a second shield extending over a second surface of the substrate, wherein the magnets include a plurality of first magnets placed between the first shield and the first vacuum vessel to produce a magnetic field that confines the plasma near the substrate, and a plurality of second magnets placed between the second shield and the first vacuum vessel to produce a magnetic field that confines the plasma near the substrate, and the plurality of first magnets and the plurality of second magnets are separated from each other, wherein the plurality of first magnets is placed on the back side of the first shield when viewed from the first surface, and the plurality of second magnets is placed on the back side of the second shield when viewed from the second surface. 
	Fu teaches a shield (bottom shield, 60) that is grounded (electrically grounded) [fig 4, 12 & 0038]; and wherein the shield (bottom shield, 60) comprises a first shield (left side of 60) extending over a first surface of the substrate (left side of 70), and a second shield (right side of 60) extending over a second surface of the substrate (right side of 70) [fig 4, 12 & 0038, 0061], wherein the magnets (magnetic segments, 104) include a plurality of first magnets (104 on the left) placed between the first shield (left side of 60) and the first vacuum vessel (wall, 42) to produce a magnetic field that confines the plasma near the substrate (see fig 5), and a plurality of second magnets (104 on the right) placed between the second shield (right side of 60) and the first vacuum vessel (wall, 42) to produce a magnetic field that confines the plasma near the substrate (see fig 5) [fig 5, 12 & 0041, 0061], and the plurality of first magnets (104 on the left) and the plurality of second magnets (104 on the right) are separated from each other (segmented) [fig 5-6 & 0041], wherein the plurality of first magnets (104 on the left) is placed on the back side of the first shield (left side of 60) when viewed from the first surface (see fig 12), and the plurality of second magnets (104 on the right) is placed on the back side of the second shield (right side of 60) when viewed from the second surface (see fig 12) [fig 5, 12 & 0041, 0061].
	Modified Sone and Fu are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the apparatus of modified Sone with the grounded shields of Fu because the grounding shields become an anode in order to confine plasma in the region around the substrate [Cooney III – col 2, lines 39-52 and Fu - 0038]. Furthermore, it would have been obvious to one skilled in the art at the time of the invention to modify the apparatus of modified Sone with magnets arranged as in Fu to increase the uniformity of the plasma near the substrate and/or control the deposition profile as desired [Barnes – col 5, lines 44-49 and Fu – abstract].
	Sone modified by Getty, Ikeda, and Fu does not specifically disclose the power source supplies direct-current voltage to the substrate holder to produce a plasma in the first vacuum vessel.
	Shirato teaches a power source (34) supplies direct-current voltage (power source for DC discharge) to the substrate holder (32) to produce a plasma in the first vacuum vessel (plasma power source) [fig 3 & 0103].
Modified Sone and Shirato are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the power source of modified Sone be a DC power source, as in Shirato, because such are art recognized equivalents effective to produce a plasma [Shirato – 0103].
Although taught by the cited art, the claim limitations “wherein the slider is movable between the first vacuum vessel and the second vacuum vessel when the slider holds the substrate and the substrate holder, and wherein the voltage application cylinder is configured to be disconnected from the substrate holder when the substrate holder is transported” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 2:
	Modified Sone teaches the direct-current voltage (34) comprises pulse DC voltage (pulse-modulated DC discharge) [Shirato – fig 3 & 0103].
Although taught by the cited art and addressed above, the claim limitations “wherein the direct-current voltage comprises pulse DC voltage” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 7:
The claim language “wherein the plasma is a plasma of a hydrocarbon, and a carbon film is formed on the substrate by the plasma of the hydrocarbon” does not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claims 20-21:
Modified Sone teaches the first shield comprises a first plate (vertical portion of left side of 60) opposite to the first side surface of the substrate (left side of 70) and a first side wall (horizontal portion of left side of 60) extending from an edge of the first plate (vertical portion of left side of 60) to the first side surface direction (see fig 12), and the second shield comprises a second plate (vertical portion of right side of 60) opposite to the second side surface of the substrate (right side of 70) and a second side wall (horizontal portion of right side of 60) extending from an edge of the second plate (vertical portion of right side of 60) to the second side surface direction (see fig 12) [Fu - fig 4, 12 & 0038, 0061]; and wherein the magnets (104) are arranged so as not to be exposed (see fig 12) through the shield (bottom shield, 60) to the substrate (70) [Fu - fig 5, 12 & 0041, 0061].
Regarding claim 26:
The limitations of claim 26 do not impart any additional structure. Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). It is noted that any shape substrate may be selected to be processed; thereby meeting the limitations of the claim.
15.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sone et al (US 2009/0308317) in view of Getty et al (US 2006/0163201), Ikeda et al (US 2010/0294656), Fu (US 2004/0216998), and Shirato et al (US 2011/0268983) as applied to claims 1-2, 7, 20-21, and 26 above, and further in view of Vukovic et al (US 2005/0194910).
	The limitations of claims 1-2, 7, 20-21, and 26 have been set forth above.
Regarding claim 6:
	Modified Sone does not teach a heat dissipating sheet between the magnets and the shield. 
	Vukovic teaches a heat dissipating sheet (thin protective layer of copper or aluminum foil) between the magnets (magnet-pack, 30) and the shield (shield, 23) [fig 2 & 0039].
Modified Sone and Vukovic are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the apparatus of modified Sone with the heat dissipating sheet of Vukovic to minimize RF heating of and energy losses to the magnets [Vukovic – 0039].

Response to Arguments
16.	Applicant’s arguments, see Remarks, filed 06/13/2022, with respect to the 35 USC 112(f) interpretation of claim(s) 1 have been fully considered and are persuasive.  The 35 USC 112(f) interpretation of claim(s) 1 has been withdrawn in view of the amendments to claim 1. 
17.	Applicant’s arguments, see Remarks, filed 06/13/2022, with respect to the rejection of claim(s) 1-2, 6-7, 20-21, and 25 under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claim(s) 1-2, 6-7, 20-21, and 25 under 35 USC 112(a) has been withdrawn in view of the amendments to claim 1. 
18.	Applicant’s arguments, see Remarks, filed 06/13/2022, with respect to the rejection of claim(s) 1-2, 6-7, 20-21, and 25 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 1-2, 6-7, 20-21, and 25 under 35 USC 112(a) has been withdrawn in view of the amendments to claim 1 and the cancellation of claim 25. 
19.	Applicant’s arguments, see Remarks, filed 06/13/2022, with respect to the rejection of claim(s) 1-2, 6-7, 20-21, and 25 under 35 USC 103(a) have been fully considered but they are not persuasive.
	Applicant argues that Fu fails to teach magnets that produce magnetic fields that confine the plasma near the substrate. Plasma is generated away from the wafer in Fu. As such, the magnets cannot produce a magnetic field that confines the plasma near the substrate. 
	In response, examiner disagrees. (i) This is an intended use. An apparatus must be differentiated in terms of structure; (ii) The fact that plasma is generated away from the wafer does NOT mean that plasma is not capable of migrating toward the wafer; (iii) One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Modified Sone was modified with the shield and magnet location of Fu. A structure similar to the proposed modified structure can be seen in Ikeda fig 4. It is noted that the plasma appears to be confined near the substrate.
	Applicant argues that the magnetic field produced by the magnets of Fu is not suitable for plasma CVD apparatuses and causes asymmetry.
	In response, it is noted that this is an unsubstantiated assertion. The evidentiary reference Barnes has magnets in substantially the same orientation as Fu and is used for plasma CVD.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718